EXHIBIT 10.1

 
CONSULTING AGREEMENT




THIS AGREEMENT, made this 3rd day of December, 2012, by and between WESBANCO,
INC., a West Virginia corporation, party of the first part (hereinafter called
“Wesbanco”), and RICHARD G. SPENCER, of Pittsburgh, Pennsylvania, party of the
second part (hereinafter called “Consultant”).
WHEREAS, the Consultant has heretofore served as the Chief Executive Officer of
Fidelity Bancorp, Inc. (“Fidelity”) for a significant number of years and in
that capacity has established significant contacts and relationships with
customers of Fidelity and its banking subsidiary, as well as with banking
institutions in markets served by Fidelity and Wesbanco, and
WHEREAS, Fidelity and Wesbanco, and their wholly owned banking subsidiaries,
have executed an Agreement and Plan of Merger dated the 19th day of July, 2012,
providing for the acquisition of Fidelity by Wesbanco and the merger of
Fidelity’s banking subsidiary with and into the banking subsidiary of Wesbanco,
and
WHEREAS, Consultant will retire as an executive officer as of the date of such
merger but will be appointed to the Board of Directors of Wesbanco to serve for
a full three (3) year term subject to approval of the shareholders of Wesbanco,
and
WHEREAS, Wesbanco desires to retain the services of Consultant after his
retirement, as hereinafter set forth, and in connection with the continuing
activities of Wesbanco, to be assured of his services on the terms and
conditions hereinafter set forth, and
WHEREAS, Consultant is willing to provide such services in accordance with the
terms and conditions of this Agreement, and
NOW, THEREFORE, THIS AGREEMENT WITNESSETH:  That for and in consideration of the
mutual promises and covenants hereinafter contained, the parties hereto do
hereby agree as follows:
1.           CONSULTING RELATIONSHIP.  Wesbanco hereby retains Consultant to
render services (as hereinafter defined) as may be requested from time to time
by the Board of Directors, Executive Committee or President of
Wesbanco.  Consultant hereby agrees to render such services for the compensation
herein provided, agrees to be available at such times and in such places as are
mutually agreeable and with reasonable notice, and agrees to give his best
efforts to such services so long as they shall be required hereunder.
2.           COMPENSATION.  Subject to the terms of this Agreement, Consultant
shall be paid for services rendered at a fixed rate of Sixty-four Thousand Three
Hundred Thirty-three Dollars ($64,333.00) per year or, specifically Five
Thousand Three Hundred Sixty-one Dollars and Eleven Cents ($5,361.11) per month
during the term of this Agreement, payable monthly throughout the term of this
Agreement.  In addition, Consultant shall be entitled to be reimbursed his
reasonable and necessary business expenses incurred in connection with the
services to be performed hereunder.  Consultant shall also be paid additional
attendance fees as a member of the Board of Directors of Wesbanco for meetings
attended in accordance with the policies for payment of Directors’ fees by such
corporation.  No quarterly retainer fee shall be paid to Consultant as a member
of the Board of Directors.
3.           TERM.  The term of this Consulting Agreement shall be for a term of
three (3) years from and after the date hereof, and shall terminate on the third
anniversary thereof.
4.           SERVICES.  The services to be provided by Consultant hereunder
shall consist of such advice and services as may be requested from time to time
by the Board of Directors, Executive Committee or President of Wesbanco in
connection with the present and future corporate activities of Wesbanco.  It is
anticipated that Consultant shall assist Wesbanco and its management in
maintaining the key customer relationships Consultant established while serving
as the CEO of Fidelity, and that Consultant shall assist Wesbanco in pursuing
merger and acquisition candidates for expansion purposes.  It is anticipated
that Consultant shall provide services to Wesbanco up to twenty (20) hours per
month.
5.           CONFIDENTIAL INFORMATION.  Without the prior written consent of
Wesbanco, Consultant shall not, directly or indirectly, divulge to any person,
or use for his own benefit, any confidential information concerning the
business, affairs, customers or acquisition candidates of Wesbanco, acquired by
him during his previous employment with Fidelity or during the performance of
his duties hereunder, it being the intent of Wesbanco and Consultant to restrict
Consultant from disseminating or using any information which is unpublished and
not readily available to the general public.
6.           DELEGATION OF DUTIES, ASSIGNMENT OF RIGHTS, AND
AMENDMENT.  Consultant may not delegate the performance of any of his
obligations or duties except as to such duties as may be performed by employees
of the holding company or its affiliate banks in the ordinary course of their
duties, nor assign any rights hereunder without the prior written consent of
Wesbanco.  Any such purported delegation or assignment in the absence of such
written consent shall be void.  This Consulting Agreement cannot be altered or
otherwise amended except pursuant to an instrument in writing signed by each of
the parties hereto.
7.           GOVERNING LAW AND ENTIRE AGREEMENT.  This Consulting Agreement
shall be construed and governed in accordance with the laws of the State of West
Virginia, contains the entire agreement between the parties with respect to the
services contemplated herein, and supersedes all previous commitments in writing
between the parties hereto.
8.           MEMBERSHIP ON THE BOARD OF DIRECTORS.  In connection with the
Consultant’s continuing service to Wesbanco, Consultant shall be appointed to a
position as a member of the Board of Directors of Wesbanco to serve until the
next annual meeting of shareholders of Wesbanco on April 17, 2013.  Wesbanco
shall also include Consultant on the list of nominees for which Wesbanco’s Board
of Directors shall solicit proxies at such meeting for a full three (3) year
term.
9.           INDEPENDENT CONTRACTOR.  It is the intention of the parties hereto
that Consultant shall perform services hereunder as an independent contractor
and the consulting arrangement hereunder shall not constitute an employment
relationship, nor shall Consultant be considered an employee of Wesbanco for any
purpose.
10.           TERMINATION.  In the event of the death or permanent disability of
Consultant during the term of this Agreement, this Agreement shall terminate and
be of no further force and effect.  Permanent disability shall mean the
inability of Consultant to provide services hereunder for a continuing period of
twelve (12) consecutive months, whereupon this Agreement shall terminate.
WITNESS the following signatures:


WESBANCO, INC., a West Virginia
corporation


By /s/ Paul M. Limbert
                                                                                                    
Its  President






                        /s/ Richard G. Spencer
                                                                                                  
RICHARD G. SPENCER

